     Case 1:19-cv-00898-RSK ECF No. 13, PageID.2431 Filed 03/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




KATHY S. DILLON,

               Plaintiff,

v.                                                          Case No. 1:19-cv-898
                                                            Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

               IT IS SO ORDERED.



Dated: March 22, 2021                               /s/ Ray Kent
                                                    RAY KENT
                                                    United States Magistrate Judge
